ON APPELLANT’S MOTION FOR REHEARING.
BEAUCHAMP, Judge.
We are unable to agree with appellant on either of the propositions raised by him on his motion for rehearing. He was prosecuted under the theft statute defining a felony. The proof amply sustains the conviction. The witness Norman, who testified as to the value of the motor, based on the description given by other witnesses, was a dealer of appliances in Mineral Wells and fully qualified himself to give evidence as to the value of the motor, which he said would be worth from $250 to $275.
Appellant seems to have an idea that he should have been prosecuted under Article 1333 of the Penal Code, instead of under the general theft statute. The state did not choose to do that and, having introduced evidence to sustain the allegations, this court has no jurisdiction to direct the action of the prosecuting attorney in such cases. It is doubted that the evidence would have sustained a conviction under Article 1333.
We think the original opinion correctly disposes of the case. Appellant’s motion for rehearing is overruled.